DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s  1 and 4 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. 2019/0126759.
        The PG Pub. to Miller et al. discloses in Figure 2 and paragraph 216 a bicycle with a motor t5hat is controlled by a dead man switch and acceleration/ deceleration sensor data. The device lacks the exact disclosure that the dead man switch stop the electric motor. It would have been obvious to one having ordinary skill in the art at the time t5he invention was filed to use the dead man switch to stop the electric motor as it is old and well known that dead man switches are used to stop motors in order to protect the user who may not be awake or on the vehicle.
[0216] As illustrated in FIG. 2, motor controller 102 may be coupled to various switches, denoted as “SW_x,” where x is some number, potentiometers, (“Pot's”), pedals, etc. As examples illustrated in FIG. 2, motor controller 102 may be coupled to an accelerator pedal, brake pedal, low gear switch, forward and reverse gear switches, a downhill neutral braking mode switch, a maximum performance mode switch, maximum range switch, and a “dead man switch,” as some examples. Motor controller 102 may also output various signals, such as a precharge signal, buzzer signal, auxiliary signal, etc.

    PNG
    media_image1.png
    465
    608
    media_image1.png
    Greyscale



Allowable Subject Matter
Allowable Subject Matter
2.    Claims 2, 3 and 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958. The examiner can normally be reached M - F flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571 270 7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICHARD M CAMBY/Primary Examiner, Art Unit 3661